          Case 3:20-cr-00250-HZ          Document 1     Filed 07/22/20     Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                                      00250-HZ
                                                     3:20-cr-___________________

               v.                                    INFORMATION

MARIE SAMANTHA SAGER,                                41 C.F.R. § 102-74.385
                                                     40 U.S.C. § 1315
               Defendant.

                       THE UNITED STATES ATTORNEY CHARGES:.

                                            COUNT 1
                                (Failing to Obey a Lawful Order)
                                     (41 C.F.R. § 102-74.385)

       On or about July 21, 2020, in the District of Oregon, defendant MARIE SAMANTHA

SAGER did willfully enter in and on federal property, to wit: the grounds of the Mark O.

Hatfield Federal Courthouse, and failed to comply with the lawful direction of federal police

officers and other authorized individuals;

       In violation of Title 40, United States Code, Section 1315 and 41 Code of Federal

Regulations, Section 102-74.385, a class C misdemeanor.

Dated: July 22, 2020                                Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                     /s/ Paul T. Maloney______________
                                                     PAUL T. MALONEY, OSB #013366
                                                     Assistant United States Attorney

Misdemeanor Information                                                                      Page 1
                                                                                     Revised April 2018
